EXHIBIT 10




PETER KIEWIT SONS’, INC.

2004 BONUS PLAN




1.

Purposes.  The purposes of the Peter Kiewit Sons', Inc. 2004 Bonus Plan (the
"Plan") are to attract and retain highly-qualified executives by providing
appropriate performance-based short-term incentive awards and to serve as a
qualified performance-based compensation program under Section 162(m) of the
Code, in order to preserve the Company's tax deduction for compensation paid
under the Plan to Covered Employees.




2.

Definitions.  The following terms, as used herein, shall have the following
meanings:




(a)

"Board" shall mean the Board of Directors of the Company.




(b)

"Bonus" shall mean any annual incentive bonus award granted pursuant to the
Plan, the payment of which shall be contingent upon the attainment of
Performance Goals with respect to a Plan Year.




(c)

"Code" shall mean the Internal Revenue Code of 1986, as amended from time to
time.




(d)

"Committee" shall mean the Compensation Committee of the Board, any subcommittee
thereof or any successor thereto designated by the Board to administer the Plan,
the members of which satisfy the requirements specified in Section 5 hereof.




(e)

"Company" shall mean Peter Kiewit Sons', Inc., a Delaware corporation, or any
successor corporation.




(f)

"Covered Employee" shall have the meaning set forth in Section 162(m)(3) of the
Code (or any successor provision).




(g)

"Executive Officers" shall mean an officer of the Company who, as of the
beginning of a Plan Year, is an "executive officer" within the meaning of Rule
3b-7 promulgated under the Securities Exchange Act of 1934, as amended.




(h)

"Participant" shall mean the Covered Employees and any other Executive Officer
selected by the Committee to participate in the Plan.




(i)

“Performance Criteria” shall mean the performance criteria listed in Section 3
from among which the Committee may set Performance Goals for each Plan Year.




(j)

"Performance Goals" shall mean the performance goals established by the
Committee from among the Performance Criteria listed in Section 3 which must be
met during the Plan Year as a condition of the Participant's receipt of payment
of a Bonus.




(k)

"Plan" shall mean the Peter Kiewit Sons', Inc. 2004 Bonus Plan, as set forth
herein and as amended from time to time.




(l)

"Plan Year" shall mean the Company's fiscal year.




3.

Performance Goals.  (a) Not later than ninety (90) days after the commencement
of any Plan Year (or such other date as may be necessary to secure the
performance-based compensation exemption from the deduction limits of Section
162(m) of the Code), Performance Goals for the Plan Year shall be established by
the Committee in writing based on or in terms of one or more or any combination
of the following Performance Criteria: stock price, revenues, net income,
earnings per share, or return on equity. As such, the Performance Goals may be
based upon the Company’s “net income before earnings or loss attributable to
redeemable common stock” (or similar or equivalent captioned line item on the
Company’s financial statements) (“Income”). Performance Goals may be expressed
in terms of Company-wide objectives or in terms of objectives that relate to the
performance of a business unit, department or function within the Company or a
subsidiary.  In setting the Performance Goals for a Plan Year, the Committee may
specify in advance that the effects of anticipated unusual charges or income
items which may be distortive of financial results for the Plan Year will be
excluded.  

(b)

The determination of whether Performance Goals have been met shall (i) to the
extent applicable, be based on financial results reflected in the Company’s
audited financial statements prepared in accordance with generally accepted
accounting principles and reported upon by the Company's independent accountants
and (ii) be objective, so that a third party having knowledge of the relevant
facts could determine whether such Performance Goals are met.  Notwithstanding
the foregoing, the Committee may adjust any Performance Goals during or after
the performance period to mitigate the unbudgeted impact of unusual or
non-recurring gains and losses, accounting changes, acquisitions, divestitures
or “extraordinary items” within the meaning of generally accepted accounting
principles and that were not foreseen at the time such Performance Goals were
established.  




(c)

The Performance Goals established by the Committee may be (but need not be)
different for each Plan Year and different Performance Goals may be applicable
to different Participants.




4.

Bonuses.




(a)

In General.  For each Plan Year commencing with the Plan Year ending December
2004, the Committee shall, no later than the time specified in Section 3 hereof,
specify the Participants for such Plan Year, the Performance Goals applicable to
such Plan Year and the Bonus payable to Participants upon the attainment of the
applicable Performance Goals.  The Committee may, in its discretion, reduce or
eliminate the amount payable to any Participant (including a Covered Employee),
in each case based upon such factors as the Committee may deem relevant, but
shall not increase the amount payable to any Covered Employee.  Unless otherwise
provided by the Committee in its discretion in connection with the termination
of employment of any Participant, payment of a Bonus for a particular Plan Year
shall be made only if and to the extent the Performance Goals with respect to
such Plan Year are attained and only if the Participant is employed by the
Company or one of its Subsidiaries on the last day of such Plan Year.




(b)

Time of Payment.  Unless otherwise determined by the Committee, all payments in
respect of Bonuses granted under this Section 4 shall be made no later than a
reasonable period after the end of the Plan Year. In the case of Participants
who are Covered Employees, unless otherwise determined by the Committee in
connection with the termination of employment of any Participant, such payments
shall be made only after achievement of the Performance Goals has been certified
in writing by the Committee.




(c)

Form of Payment.  Payment of such Participant's Bonus for any Plan Year shall be
made in cash.




(d)

Deferral Elections.  The Committee may establish additional terms, conditions,
and administrative provisions that would allow the Company to offer a
Participant the opportunity to make a timely election to defer the receipt of
any or all of such Participant's Bonus under the Plan in respect of any Plan
Year.




(e)

Maximum Bonus.  The maximum Bonus payable to any Participant during any Plan
Year pursuant to the Plan is 2.5% of the positive Income of Company and its
Consolidated Subsidiaries, as shown in its Form 10-K (Consolidated Statement of
Earnings) for the relevant year.




5.

Administration.  The Plan shall be administered by the Committee.  The Committee
shall consist of two or more persons of which at least two of whom is an
"outside director" within the meaning of Section 162(m) of the Code. The
Committee may appoint a chairperson and a secretary, however only the “outside
director” members are eligible to vote on issues related to the Plan, and may
make such rules and regulations for the conduct of its business as it shall deem
advisable, and shall keep minutes of its meetings.  All determinations of the
Committee with respect to the Plan shall be made by a majority of its “outside
director” members.   The Committee may conduct its business with members either
present in person or participating via video or telephone conference at a
meeting or by resolution(s) adopted pursuant to a unanimous written consent in
lieu of a meeting.  The Committee shall have the authority in its sole
discretion, subject to and not inconsistent with the express provisions of the
Plan, to administer the Plan and to exercise all the powers either specifically
granted to it under the Plan or necessary or advisable in the administration of
the Plan, including, without limitation, the power to grant Bonuses; to
determine the persons to whom and the time or times at which Bonuses shall be
granted; to determine the terms, conditions, restrictions and performance
criteria relating to any Bonus; to make adjustments in the Performance Goals in
response to changes in applicable laws, regulations, or accounting principles to
the extent not inconsistent with Section 162(m) of the Code and the regulations
thereunder; except as otherwise provided in Section 4(a) hereof, to adjust
compensation payable upon attainment of Performance Goals; to construe and
interpret the Plan and any Bonus; to prescribe, amend and rescind rules and
regulations relating to the Plan, including but not limited to rules and
regulations referred to in Sections 4(c) and 4(d) hereof; and to make all other
determinations deemed necessary or advisable for the administration of the Plan.
The Committee may delegate to one or more of its members or to one or more
agents such administrative duties as it may deem advisable, and the Committee or
any person to whom it has delegated duties as aforesaid may employ one or more
persons to render advice with respect to any responsibility the Committee, or
such person may have under the Plan.  All decisions, determinations and
interpretations of the Committee shall be final and binding on all persons,
including the Company, the Participant (or any person claiming any rights under
the Plan from or through any Participant) and any shareholder.




No member of the Board or the Committee shall be liable for any action taken or
determination made in good faith with respect to the Plan or any Bonus granted
hereunder.




6.

General Provisions.




(a)

Compliance With Legal Requirements.  The Plan and the granting of Bonuses, and
the other obligations of the Company under the Plan shall be subject to all
applicable federal and state laws, rules and regulations, and to such approvals
by any regulatory or governmental agency as may be required.




(b)

No Right To Continued Employment.  Nothing in the Plan or in any Bonus granted
shall confer upon any Participant the right to continue in the employ of the
Company or any of its Subsidiaries or to be entitled to any remuneration or
benefits not set forth in the Plan or to interfere with or limit in any way the
right of the Company to terminate such Participant's employment.




(c)

Withholding Taxes.  The Company or any subsidiary employing any Participant
shall have the authority and the right to deduct from all payments and
distributions under the Plan any taxes required to be withheld by federal, state
or local governments (including the participant’s FICA obligation).




(d)

Amendment and Termination of the Plan.  The Board may at any time and from time
to time alter, amend, suspend, or terminate the Plan in whole or in part;
provided, however that no amendment which requires shareholder approval in order
for the Plan to continue to comply with the performance-based compensation
exemption from Section 162(m) of the Code shall be effective unless the same
shall be approved by the Committee and the requisite vote of the shareholders of
the Company.  Additionally, the Committee may make such amendments as it deems
necessary to comply with other applicable laws, rules and regulations.
 Termination or amendment of the Plan during a Plan Year may be retroactive to
the beginning of the Plan Year, at the discretion of the Committee.  If an
amendment or termination of the Plan occurs during a Plan Year, the Committee
shall determine when and to what extent, if any, Bonuses shall be paid for the
portion of the Plan Year preceding the amendment or termination of the Plan.
 Notwithstanding the foregoing, no amendment shall affect adversely any of the
rights of any Participant, without such Participant's consent, under any Bonus
previously granted under the Plan.




(e)

Participant Rights.  No Participant shall have any claim to be granted any Bonus
under the Plan, and there is no obligation for uniformity of treatment among
Participants.




(f)

Unfunded Status of Bonuses.  The Plan is intended to constitute an "unfunded"
plan for incentive compensation.  With respect to any payments which at any time
are not yet made to a Participant pursuant to a Bonus, nothing contained in the
Plan or any Bonus award shall give any such Participant any rights that are
greater than those of a general creditor of the Company.




(g)

Governing Law.  The Plan and the rights of all persons claiming hereunder shall
be construed and determined in accordance with the laws of the State of Delaware
without giving effect to the choice of law principles thereof.




(h)

Effective Date.  The Plan shall first be effective with respect to the 2004 Plan
Year, but only if the Plan shall have been approved at the 2004 annual meeting
of shareholders by the requisite vote approval of the shareholders of the
Company. The amendments regarding Performance Goals and Maximum Bonus set forth
in Paragraphs 3(a) and 4(e) are effective with respect to the 2007 Plan Year,
but only if approved by the majority of the shareholders of the Company at the
2007 annual meeting of shareholders.




(i)

Interpretation.  The Plan is designed and intended to comply with the
performance-based compensation exemption from Section 162(m) of the Code, to the
extent applicable, and all provisions hereof shall be construed in a manner to
so comply.




(j)

Term.  No Bonus may be granted under the Plan with respect to any Plan Year
after Plan Year 2008.  Bonuses made with respect to Plan Year 2008 or prior
years, however, may extend beyond Plan Year 2008 and the provisions of the Plan
shall continue to apply thereto.


